per curiam:
Comparece ante nos, mediante una petición de certiorari, la demandada Housing Promoters, Inc. para solicitarnos que revoquemos la sentencia emitida el 18 de marzo de 1997 por el Tribunal de Circuito de Apelaciones, cuya copia de notificación fue archivada en autos el 26 de marzo del mismo año. En dicha sentencia, el foro apelativo revocó una orden del Tribunal de Primera Instancia, me-diante la cual se admitió la contestación a la querella en el caso de epígrafe. El fundamento aducido por el tribunal apelativo es que la contestación fue presentada fuera del término dispuesto para ello.
HH
El 18 de diciembre de 1995, al amparo del procedi-miento sumario de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.), la Sra. Betzaida Valentín presentó una querella por el alegado despido injustificado contra Housing Promoters, Inc. Alegó que trabajó como Ad-ministradora de Proyecto con la querellada desde el 16 de agosto de 1991 hasta el 15 de septiembre de 1995, fecha cuando fue despedida por razón de su sexo y en violación a las leyes que protegen a las madres obreras.
El 19 de julio de 1996 se diligenció el emplazamiento contra la querellada, Housing Promoters, Inc., por con-ducto de su recepcionista. Sin embargo, este emplaza-*715miento fue declarado defectuoso por no haber sido recibido por un oficial, gerente administrativo, agente general o agente autorizado por nombramiento o designado por ley para recibir emplazamientos en nombre de la demandada. En consecuencia, el tribunal ordenó que se emplazara de nuevo a la querellada. En cumplimiento de esta orden, el 23 de octubre de 1996 se emplazó a la querellada por con-ducto de su presidente.
Seis (6) días más tarde, el 31 de octubre de 1996, la parte querellada presentó una contestación a la querella en su contra. Sin embargo, este escrito le fue devuelto con un memorando de 6 de noviembre de 1996, en el que se le notificó que se le devolvía el documento por faltar un Sello de Rentas Internas por la cantidad de diez dólares ($10) y un sello forense por la cantidad de un dólar ($1). Final-mente, el 21 de noviembre de 1996, veintinueve (29) días después de haber sido emplazada por segunda vez, la que-rellada volvió a presentar la contestación a la querella, esta vez con los sellos correspondientes.
Así las cosas, el 25 de noviembre de 1996 la parte que-rellante solicitó que se dictara una sentencia en rebeldía contra la parte querellada por ésta no haber contestado la querella en su contra dentro del término establecido por la ley. El Tribunal de Primera Instancia, mediante una orden notificada el 3 de diciembre de 1996, denegó la petición de la querellante y admitió la contestación a la querella pre-sentada el 21 de noviembre de 1996.
Es precisamente esta última orden la que revocó el Tribunal de Circuito de Apelaciones en la sentencia que hoy revisamos. El foro apelativo fundamentó su decisión en que la querellada presentó su contestación fuera de tér-mino sin haber solicitado una prórroga para ello ni haber expuesto los motivos de su tardanza bajo juramento. Según dicho tribunal, la referida omisión tuvo el efecto de privar al tribunal de instancia de la jurisdicción para conceder la mencionada prórroga, por lo que no podía admitir la con-*716testación a la querella pasado el término dispuesto en la ley para su presentación.
II
 Hemos reconocido en el pasado la importancia que tiene para nuestro sistema judicial que los tribunales in-yecten rapidez a todos los procedimientos ante su conside-ración, mediante el establecimiento de normas jurispru-denciales claras, precisas y coherentes. En particular, le hemos brindado una singular importancia a este principio en aquellos trámites especiales para los cuales, por razo-nes de política pública, los otros poderes constitucionales han establecido procedimientos sumarios especiales. Tal es el caso del procedimiento establecido para reclamaciones laborales en la Ley Núm. 2, supra, cuya esencia y médula es el procesamiento sumario y la rápida disposición. Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660 (1987); Díaz v. Hotel Miramar Corp., 103 D.P.R. 314 (1975).
Por otro lado, también hemos expresado en nume-rosas ocasiones que las leyes, incluyendo la Ley Núm. 2, supra, no se interpretan ni se aplican en el vacío. Por eso, aun ante casos que parezcan ser iguales, a veces los hechos exigen tratamientos distintos en aras de conseguir un re-sultado justo. Esto se traduce a que en ocasiones aplicare-mos una disposición enérgicamente y en otras seremos más flexibles. Román Cruz v. Díaz Rifas, 113 D.P.R. 500 (1982). Refiriéndonos en específico a la interpretación de la Ley Núm. 2, supra, en Srio. del Trabajo v. J.C. Penney Co., Inc., supra, pág. 669, dijimos: “No hay duda de que no pro-cede una interpretación inflexible de las disposiciones de la citada Ley Núm. 2 de 1961, según enmendada.”
*717r-H H-1 HH
La Sec. 3 de la citada Ley Núm. 2 (32 L.P.R.A. sec. 3120) dispone, en lo pertinente:
El secretario del tribunal notificará a la parte querellada con copia de la querella, apercibiéndole que deberá radicar su con-testación por escrito, con constancia de haber servido copia de la misma al abogado de la parte querellante o a ésta si hubiere comparecido por derecho propio, dentro de diez (10) días des-pués de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción, y dentro de quince (15) días en los demás casos, y apercibiéndole, además, que si así no lo hi-ciere, se dictará sentencia en su contra, sin más citarle ni oírle. Solamente a moción de la parte querellada, la cual deberá no-tificarse al abogado de la parte querellante o a ésta si compare-ciere por derecho propio, en que se expongan bajo juramento los motivos que para ello tuviere la parte querellada, podrá el juez, si de la faz de la moción encontrara causa justificada, prorrogar el término para contestar. (Enfasis suplido.)
Luego, la See. 4 de la misma ley, 32 L.P.R.A. see. 3121, dispone, en lo pertinente, que:
Si el querellado no radicara su contestación a la querella en la forma y el término dispuestos en la see. 3120 de este título, el juez dictará sentencia contra el querellado, a instancias del querellante, concediendo el remedio solicitado.
De lo anterior se desprende claramente que el incumplimiento con los términos para la contestación de una querella exige que el tribunal conceda el remedio solicitado por la parte querellante, a menos que dentro de dicho término la parte querellada presente una solicitud de prórroga juramentada en la que exponga los hechos que la justifican.
Interpretando esta norma, hemos dicho que, de ordina-rio, los tribunales de instancia tienen el deber de darle un estricto cumplimiento al procedimiento sumario de esta ley y que carecen de jurisdicción para conceder prórrogas en *718casos cuando no se cumpla con lo ordenado. Este es un mandato legislativo que generalmente no está sujeto a la discreción del tribunal. Mercado Cintrón v. Zeta Com., Inc., supra. Sin embargo, como hemos adelantado, hay casos ex-cepcionales que justifican un trato distinto.
Uno de los casos excepcionales en que se justifica flexibilizar la aplicación de la Ley Núm. 2, supra, es cuando surgen del mismo expediente las causas que justifican la dilación en la presentación de la contestación de una querella. En estos casos, aun cuando no se le solicite, el tribunal puede, motu proprio y en el ejercicio de su discreción, conceder una extensión al término para contestar la querella si entiende que al así hacerlo evitará un fracaso de la justicia. En tal caso, nuestra función revisora estará limitada a determinar si el tribunal de instancia ha abusado de su discreción.
IV
La Sec. 15 de la citada Ley Núm. 2 (32 L.P.R.A. see. 3132), dispone en su primer párrafo lo siguiente:
Todas las costas que se devengaren en esta clase de juicios serán satisfechas de oficio. (Enfasis suplido.)
Lo anterior significa que las alegaciones que se presen-tan al amparo del procedimiento sumario dispuesto por el mencionado estatuto, no cancelan Sellos de Rentas Inter-nas ni de índole otra alguna. Tomamos conocimiento judicial de que algunos de los Secretarios Generales de nues-tros tribunales, por error o inadvertencia, incurren en la práctica de cobrar derechos por la presentación de tales alegaciones, cuando la causa de acción incluye como reme-dio adicional a la reinstalación la compensación por los da-ños sufridos por motivo de un despido discriminatorio al amparo de cualquiera de los estatutos remediales que proscriben tal práctica, como sucede en este caso. Es por *719tal motivo que en el epígrafe de la querella presentada en el caso de marras se hizo constar que ella era sobre un “despido ilegal e injustificado y daños y perjuicios”. Es probable que esta última frase (“daños y perjuicios”) confundió al Secretario induciéndole a exigir el pago de los derechos de presentación, mediante la cancelación de los correspon-dientes Sellos de Rentas Internas y el sello forense. Dicha actuación fue ilegal por ser contraria a lo dispuesto en el mencionado estatuto.(1)
Aun cuando la parte querellada no adujo este funda-mento ante el Tribunal de Primera Instancia,(2) somos de opinión que dicho tribunal correctamente hizo uso de su discreción al convalidar la posterior presentación de la con-testación a la querella después de haber expirado el tér-mino dispuesto por el estatuto para ello. De este modo dicho tribunal reconoció implícitamente que la querellada fue diligente al presentar de forma oportuna su contesta-ción a la querella y que fue la actuación errónea de los propios funcionarios del tribunal, al no proceder a la pre-sentación de dicha contestación y devolverla a la represen-tación legal de la parte querellada, lo que dio lugar a la segunda presentación, esta vez tardía, de ésta.
Al así actuar, tal tribunal no hizo otra cosa que recono-cer el principio de que su función como adjudicador es la de dilucidar las controversias ante su consideración en un jui-cio plenario, con todas las garantías de un debido proceso de ley, con el propósito de descubrir la verdad y así llegar a una solución justa. La anotación de rebeldía del quere-llado, a la luz de los hechos y las circunstancias particula-res de este caso, ciertamente no conduciría a un resultado justo.
*720Considerando tales hechos y circunstancias, concluimos que el Tribunal de Primera Instancia no abusó de su discreción. Procede, pues, que dictemos sentencia para re-vocar la sentencia del Tribunal de Circuito de Apelaciones y devolver el caso al foro de instancia para la continuación de los procedimientos en forma compatible con lo resuelto.
El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Corrada Del Río no intervino.

 No obstante reconocemos, tomando también conocimiento judicial de ello, que la gran mayoría de los secretarios generales observan rigurosamente la disposi-ción transcrita.


 Tampoco lo hizo ante el Tribunal de Circuito de Apelaciones ni ante este Foro. Ello no impide que lo tomemos en cuenta.